DETAILED ACTION
Status of Claims:
Claims 1, 3-6, 9-12, 14-16, 18-21, 33 and 35 are pending.
Claims 15, 16, and 18-21 are withdrawn from consideration.
Claims 1, 3-5, and 35 are amended.
Claims 2, 7, 8, and 13 are cancelled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/08/2022, with respect to the rejection(s) of claim(s) 1, 3-6, 9-12, 14, 33 and 35 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Licht, Bontchev and Gao. The applicant argues that the combination of Licht and Bontchev does not teach the calcium ion concentration as now required by claim 1. The applicant is correct that Licht and Bontchev do not disclose the calcium concentration, however the calcium concentration is disclosed by Gao. It would have been obvious to one skilled in the art to add the calcium, as disclosed by Gao to the adsorbent of Licht and Bontchev because it improves the ability of biochar to remove contaminates from fluid (see Gao pg. 10, 1st paragraph). Bontchev additionally teaches that calcium can be added to biochar in an unspecified amount (see para. 0129) and that biochar .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1, 3, 9-12, 14, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 2015/0252267) in view of Bontchev et al (US 2016/0023959) and Gao et al (WO 2011/097183).

Regarding Claim 1:
	Licht teaches the particulate carbon adsorbent (biochar to sorb heavy metals) (see para. 0004) for use in anaerobic digestion (anaerobic digestion is the intended use of the adsorbent and does not add patentable weight to a product claim), the particulate carbon adsorbent being substantially planar (made from cardboard which is planar) (see para. 0003-0004) , having a major dimension (all particles will have a major dimension) and comprising between 40-90 wt% carbon (72.1% carbon) (see Table 5). Licht further teaches that the particulate carbon adsorbent extends along the major dimension up to 2 mm (passes a # 10 sieve) (see para. 0033) wherein the particulate carbon adsorbent is formed by pyrolysis of substantially planar organic material (pyrolysis of cardboard) (see para. 0004). Licht does not teach a major dimension from 0.1 mm to 1.0 mm. Given that the prior art range of up to 2 mm fully encompasses the claimed range of 0.1 mm to 1.0 mm a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a particle with a major dimension from 0.1 to 1.0 mm (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

	Licht and Bontchev are analogous inventions in the art of particulate carbon adsorbents. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the major dimension particle size of Licht to 0.1 to 1.0 mm because it is within a range known to be suitable as a soil amendment and because it is known to adjust the mesh size of biochars for soil amendments based on the desired application (see Bontchev para. 0063). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 
	Licht and Bontchev do not disclose that the particulate carbon adsorbent comprises from about 0.1 wt % to about 10 wt % calcium ions.
	Gao teaches the particulate carbon adsorbent comprises from about 0.1 wt % to about 10 wt% calcium ions (calcium concentrations are within the claimed range between 1.89 % and 9.78%) (see Gao pg. 10 table 1).
	Licht, Bontchev, and Gao are analogous inventions in the art of biochars. It would have been obvious to one skilled in the art before the effective filing date of the invention to add calcium to the biochar of Licht and Bontchev because it improves the removal of contaminants 
apparatus does not differentiate an apparatus claim from the prior art, if the prior art
apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2
USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Regarding Claim 3:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 2, wherein the substantially planar organic material comprises paper or cardboard or similar (cardboard) (see Licht para. 0004).

	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1.
	Licht does not disclose an active biofilm.
	Bontchev further teaches that biofilms grow on biochar (see para. 0245) and that biofilms are beneficial to the soil (see para. 0248).
	It would have further been obvious to one skilled in the art to add the active biofilm of Bontchev to the biochar of Licht because it improves bacterial communities (see Bontchev para. 0248).

Regarding Claim 10:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 9, wherein the particulate carbon adsorbent comprises an active biofilm prior to use (see Bontchev para. 0245). The “prior to use” limitation does not add patentable weight to a product claim. The prior art product is structurally the same as the claimed product once the biofilm has grown on the absorbent, therefore the time in which the biofilm is added does not change the claimed product or add patentable weight. 

Regarding Claim 11:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 10.

determination of patentability is based upon the structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding Claim 12:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1, wherein the particulate carbon adsorbent further comprises magnesium ions (Ca and Mg are in the nutrient analysis) (see Licht table 4).

Regarding Claim 14:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 12.
	Gao further teaches the particulate carbon adsorbent comprises from about 1.0 wt% to about 15 wt % magnesium ions (9.79%) (see pg. 10 Table 1, first row).
	It would have further been obvious to one skilled in the art to add the magnesium of Gao to the biochar of Licht (as previously modified) because it improves the removal of contaminants from water (see Gao pg. 10, 1st paragraph) and it is desirable in both Bontchev and Licht to use the biochar to treat water (see Bontchev para. 0053, mitigate depreciating groundwater assets) see Licht para. 0005).  


	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1. The combination does not explicitly teach wherein the particulate carbon adsorbent extends along the major dimension from 0.1 mm to 0.5 mm. The combination further teaches that the mesh size should be adjusted based on the desired application of the biochar (see Bontchev para. 0063). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the major dimension particle size of Licht to 0.1 to 0.5 mm because it is within a range known to be suitable as a soil amendment and because it is known to adjust the mesh size of biochars for soil amendments based on the desired application (see Bontchev para. 0063). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 

Regarding Claim 35:
	Licht teaches the biochar adsorbent (biochar to sorb heavy metals) (see para. 0004) for use in anaerobic digestion (anaerobic digestion is the intended use of the adsorbent and does not add patentable weight to a product claim), the biochar adsorbent being substantially planar (made from cardboard which is planar) (see para. 0003-0004), having a major dimension (all 
	Licht does not teach that the biochar comprises an active biofilm. Licht further teaches that the biochar can be used to treat water (mitigate groundwater) (see para. 0005).
	Alternatively, Bontchev teaches a biochar soil amendment with a major dimension particle size of 0.2 to 6.3 mm (3-70 mesh) (see para. 0063, table 1), and that the mesh size should be adjusted based on the desired application of the biochar (see para. 0063). Bontchev further teaches that biofilms grow on biochar (see para. 0245) and that biofilms are beneficial to the soil (see para. 0248).
	Licht and Bontchev are analogous inventions in the art of particulate carbon adsorbents. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the major dimension particle size of Licht to 0.1 to 1.0 mm because it is within a range known to be suitable as a soil amendment and because it is known to adjust the mesh size of biochars for soil amendments based on the desired application (see Bontchev para. 0063). “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
	Licht and Bontchev do not disclose that the particulate carbon adsorbent comprises from about 0.1 wt % to about 10 wt % calcium ions.
	Gao teaches the particulate carbon adsorbent comprises from about 0.1 wt % to about 10 wt% calcium ions (calcium concentrations are within the claimed range between 1.89 % and 9.78%) (see Gao pg. 10 table 1).
	Licht, Bontchev, and Gao are analogous inventions in the art of biochars. It would have been obvious to one skilled in the art before the effective filing date of the invention to add calcium to the biochar of Licht and Bontchev because it improves the removal of contaminants from water (see Gao pg. 10, 1st paragraph) and it is desirable in both Bontchev and Licht to use the biochar to treat water (see Bontchev para. 0053, mitigate depreciating groundwater assets) see Licht para. 0005).  The claims further state “wherein the particulate carbon adsorbent provides a substrate for the formation of an active biofilm, and wherein the anaerobic digestion is carried out in a bioreactor, and as a result, the particulate carbon adsorbent is used in a bioreactor” however these limitations do not add patentable weight to the claim. The claim is directed to an adsorbent (a material) anaerobic digestion and the formation of an active biofilm 
apparatus does not differentiate an apparatus claim from the prior art, if the prior art
apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2
USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 20150252267), Bontchev et al (US 2016/0023959) and Gao (WO 2011/097183) as applied to claim 1 above, and further in view of SØrum et al, the article “Pyrolysis characteristics and kinetics of municipal solid wastes”. 

Regarding Claim 4:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1.
	Licht does not explciitly teach wherein the substantially planar organic material comprises a plurality of layers of substantially planar organic material, however Licht teaches that waste cardboard and chipboard are used as the planar organic material.
st paragraph).
	Licht and SØrum are analogous inventions in the art of pyrolysis of waste paper products. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the layered cardboard of SØrum as the cardboard in Licht because it is the simple substitution of one cardboard source for another known cardboard source, obviously resulting in a layered adsorbent while utilizing a waste product, with an expectation of success. 

Regarding Claim 5:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1.
	Licht does not explciitly teach wherein the substantially planar organic material is a composite material, however Licht teaches that waste cardboard and chipboard are used as the planar organic material.
	SØrum teaches that cardboard is a layered composite product that can undergo pyrolysis (see SØrum et al, pg. 1219, left column, 1st paragraph).
	Licht and SØrum are analogous inventions in the art of pyrolysis of waste paper products. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the composite cardboard of SØrum as the cardboard in Licht because it is the simple substitution of one cardboard source for another known cardboard source, obviously resulting in a layered adsorbent while utilizing a waste product, with an expectation of success. 

Regarding Claim 6:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 5.
	SØrum further teaches a composite material is formed from layers of paper and layers of plastic and/or wax and/or aluminum (juice carton with layers of paper, plastic, and aluminum) (see pg. 1219 section 2.1.3. Multi-materials).
	It would have been obvious to one skilled in the art before the effective filing date to replace the cardboard or chipboard of Licht with the juice carton material of SØrum because it is the simple substitution of one known paper product suitable for pyrolysis with another known paper product, obviously resulting in a biochar, with an expectation of success. Further Licht teaches that pyrolysis to form biochar is desirable to remove waste from landfills (see Licht para. 0003). 

Alternatively Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 20150252267), Bontchev et al (US 2016/0023959) and Gao (WO 2011/097183) as applied to claim 1 above, and further in view of Sowers et al (US 2012/0021493).

Regarding Claim 9:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1.

	Sowers teaches a particulate carbon adsorbent comprising an active biofilm (biofilm on carbon) (see para. 0044).
	Licht, Bontchev, Gao, and Sowers, are analogous invention in the treatment of water with carbon adsorbents. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the active biofilm of Sowers to the adsorbent of Tsujimoto (as modified by Gao) because it treats pollutants in wastewater and soil (see Sowers para. 0003) and it is desirable in Licht to treat pollutants in wastewater (see Licht para. 0005) and because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Regarding Claim 10:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 9, wherein the particulate carbon adsorbent comprises an active biofilm prior to use (substrate comprises a biofilm and inoculum, therefore it has the biofilm prior to use) (see Sowers para. 0049).

Regarding Claim 11:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 10, wherein the particulate carbon adsorbent is pre-. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/16/2022